Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 1 of 21




          EXHIBIT 69


                           APPX. 1552
Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 2 of 21




                                               'tiri
                            'S.): ;,:'\i$,]j           i

                                                  s.*:t




                           APPX. 1553                      LZ00(3NH)CS8C   198
                               APPX. 1554
                                              O
                          g#)€l               g*l
                          H,fi
                          g
                                             € tr
                            ts               h'tr            H
                          fra s-&                            B
                          t<L*lJ
                          #f; HF$
                               +                             E
                                                             s
                          H 6 r.'r
                          [$,
                          il# HH$
                              fiFH   [                       H
                    UI    H*  [sH  tsH                               s{
                    1",   ' trJ ' H
                    (?                                 *.t           $
                    o
                    $
x                   CI
                    UT
                    pc    o(fihi,}
                          $f t[tI *H              $n(.)-4            n
K                   5
                    r\)   xs S8P. $H                                $
                    $
                    F
                    \s    H$ HEH'fi$                                 H
I
fi                               $S
                          Bq *;f c+
                          ,-+0q     3
                                      P$
                                       in
                                                                     '0
                          uil [fis
                          cri+              e >Xrn           d
                                                             f
                          a,cL
                          nr $rE                             E
                                                             l..
                          ir'sdH* XH.
                                  xo
                          b;
                          nry     ,$['                       B'
                          xs}}
                          5s      hrB
                          HH      EA
Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 3 of 21
                                                            CBSG(HMC)o021852
                               APPX. 1555
           }JH
           *i                    tv
          .rq                    q
           *ryfi
           ;5F&o
           !J.{q
           tu                    fD         Id     P'
           .,irlsrfflt
           Srf$r-r;r
          #Trs'','
          s*x#$
   gcr*i(nB                                                        r{
                                 cr                                fll
 ry$&ilatr*n
 S        i5     Ft      r'&                :1    d       0:
                                                                   ts
                                                                   s
 fl;.TL$sl's'a-S';]
       : H i $ +sF                                        &        ss
 i:$fr3ilcs'.rlHf                           cf                     t,
 tn   rr.     li                 i-r"              C)     E        CI
                                                                   |^(
 ftt'*',PgiI.                                                      C*
 Yr-{td
                                                                   ;J
 s[ii;$'.=8fi
 RftSf{"utr:"}5                                                    t)
          "?E*+4"
          CIobrct.+
          il,ri6OU
          P!"$oLaa
          CIF*ry,tr-.{
          Lkrufr
          'ofl,
          (:c)ry
          ${?S
          5v
          c*(}
          s.{
          ry
Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 4 of 21
                                                         oBSG(HMC)0021853
cBSG(HMC)00218s4
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 5 of 21
                             t      w*r.$N*''::':i:!

                             ::i1     :ti:i   i.,:
                             ,,i
                                    ffiffi::'




                                                     APPX. 1556
CBSG(HMC)002185s
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 6 of 21




                                                      i-.r
                                                      tr"



                                     APPX. 1557
cBSG(HMC)0021856
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 7 of 21




                                     APPX. 1558
CBSG(HMC)0021857
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 8 of 21




                          r.sff
                     it   ,,aea,::   ,,,,,'.



                    i .tii i.              '




                                               APPX. 1559
CBSG(HMC)0021858
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 9 of 21




                                     APPX. 1560
cBSG(HMC)002185e
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 10 of 21




                                      APPX. 1561
cBSG(HMC)0021860
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 11 of 21




                                      APPX. 1562
CBSG(HMC)0021861
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 12 of 21




                                      APPX. 1563
CBSG(HMC)0021862
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 13 of 21




                                      APPX. 1564
CBSG(HMC)0021863
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 14 of 21




                                      APPX. 1565
cBSG(HMC)0021864
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 15 of 21




                                      APPX. 1566
CBSG(HMC)0021865
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 16 of 21




                                      APPX. 1567
                                                APPX. 1568
                                                      "*
                                                           &
                                                     ,'.*
                                                       i,q
                                                     I:!   S
                                                     'i:   iS
                                          lri
           iarti ,:!i         :!ill:it:
           'i...,:i!ii. r:!!,'!t:
           + ljr*:..r . :::::::ii:ii:
                                                                                            i:!lj
                                                                                    {*ix"
                                                                                                      '+.
                                                                                                    -::+.
                                                                    i                         'r    i,
                                                                    t:
                                                                W
Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 17 of 21
                                                                         cBSG(HMC)0021866
oBSG(HMC)0021867
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 18 of 21




                                      APPX. 1569
CBSG(HMC)0021868
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 19 of 21




                                                   m
                                                    r{
                                                     r'I{
                                                   xs
                                                   Sw
                                                   NFT
                                                    f-
                                                    T
                                                   rTF




                                      APPX. 1570
                                      APPX. 1571
                              r       qH
                                                                                        i!
                           E*rlHrg                                                     7'
                           rr[rgg$
                           5 f, * s   rH       H
                           n[$rH]s
                           If ut A. S in -pi   r\)
                      C)
                      r:
                     w
                     rJ    firf,fif;P
                     p
                     o
                     o
                     .F,
                           $ $ 3 ffd     rg
                     p
                     Tf
                     o
                     Ft
                     o
                     a
                           $-x[*[$
 {                   o
          l-l        rjo
Ir        .:.:'.     o
Ir
t*,.;                \)
                     (}    r*rEfif*
 \ *+     ,:ltr
     S    i!.        H
          "i         r*0
          i'..   )
          i)
          '\. /
                           $[H$t$E
                                                                                 r   ^'    l-'
                                                                                 !     n..-
                                                                             i \      iri
                           gf*[gt$                                           \- ,'   ,' l.-,i
                                                                                     i'''\
                           $*fiHtrEr                                                 l:i
                                                                                     t..
                                                                                     '''-i-
                           H$[rfifir
         Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 20 of 21
                                                                   CBSG(HMC)oo2186e
CBSG(HMC)o021870
          Case 2:19-cv-03285-JS Document 54-78 Filed 07/23/20 Page 21 of 21




                                      APPX. 1572
